Case 2:20-cv-07488-ODW-PLA Document 19 Filed 03/16/21 Page 1 of 2 Page ID #:103

                                                                          JS-6
   1                                        NOTE: CHANGES HAVE BEEN
   2                                        MADE TO THIS DOCUMENT
   3

   4

   5

   6

   7

   8
                           UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10
       HALLIBURTON ENERGY                   Case No. 2:20-CV-07488-ODW (PLAx)
  11 SERVICES, INC,

  12              Petitioner,               FINAL JUDGMENT
  13        v.                              [9 U.S.C. § 9]
  14 DONALD STENNETT, an individual,

  15              Respondent.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                                     FINAL JUDGMENT
Case 2:20-cv-07488-ODW-PLA Document 19 Filed 03/16/21 Page 2 of 2 Page ID #:104




   1                                FINAL JUDGMENT
   2        On March 3, 2021, the Court granted Petitioner Halliburton Energy Services,
   3 Inc.’s Consent Petition to Confirm Arbitration Award. (ECF No. 17.) Accordingly,

   4 it is HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

   5        1.    The arbitration award in favor of Halliburton Energy Services, Inc. and
   6 against Donald Stennett, dated May 18, 2020, is confirmed in all respects; and

   7        2.    Pursuant to the Joint Stipulation agreed to by Halliburton Energy
   8 Services, Inc. and Donald Stennett (ECF No. 1, Ex. C), each party is to bear its own

   9 fees and costs.

  10

  11        IT IS SO ORDERED.
  12

  13 DATED: March 16, 2021

  14

  15                                                    ________________________
  16
                                                        Otis D. Wright, II
                                                        United States District Judge
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              -1-
                                                                          FINAL JUDGMENT
